EXHIBIT 10.17

EMPLOYM.ENT AGREEMENT
 
This Employment Agreement ("Agreement"), executed as of September 9, 2013
("Effective Date"), is between GlobalSCAPE, Inc., a Delaware corporation
("GlobalSCAPE" or the "Company"), and Matthew Goulet ("Employee").
 
RECITALS
 
WHEREAS, the Board of Directors (the "Board") of the Company, has determined
that appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of certain employees to their assigned duties; and
 
WHEREAS, in order to induce Employee to remain in the employ of the Company, and
in consideration of Employee's agreement to continue  employment with the
Company, the parties desire to enter into this Agreement.
 
NOW,  THEREFORE,  in  consideration   of  the  mutual  covenants  and  agreements
hereinafter set forth, the parties hereto agree as follows:
 
1.           Terms of Agreement.  Except in the event of a Change in Control (as
defined in Section 4 hereof), at all times Employee's employment shall be and
remain at will and may be terminated by the Company for any reason without
notice or Cause (as hereinafter defined). From and after the occurrence of a
Change in Control, this Agreement shall continue in effect for a period
beginning on the effective date of the Change in Control (the "Change in Control
Date") and ending on the first anniversary of the Change in Control Date (the
"Initial Term") and shall automatically be extended for an additional one-year
period following the Initial Term (each, an "Extended Term" and collectively
with the Initial Term, the "Term") unless, not later than 90 days prior to the
end of the then current Term, the Company shall have given notice to Employee
that it does not wish to extend the Term.
 
2.           Position.  Employee agrees to be a full-time employee of the
Company serving in the position of Vice President of Sales, to devote
substantially all of his working time and attention to the business and affairs
of the Company and, to the extent necessary to discharge the responsibilities
associated with his position,  to use his best efforts to perform faithfully and
efficiently such responsibilities. In addition, Employee agrees to serve in such
other capacities or offices to which he may be assigned, appointed or elected
from time to time by the Board.
 
3.           Compensation.  As compensation for his services under this
Agreement, Employee shall be entitled to receive base salary and other
compensation to be determined from time to time by the Board in its sole
discretion. In addition, Employee  shall be entitled to participate in any
additional bonus, incentive compensation or employee benefit arrangement which
may be established from time to time by the Company in its sole discretion.
Notwithstanding anything  to the contrary provided in this Agreement, prior to a
Change in Control Employee shall not be entitled to receive any compensation
from the Company upon termination, voluntary or involuntary, of his employment
with the Company, regardless of the reason for such termination.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Change in Control.  For purposes of this Agreement, a Change in
Control shall be deemed to have occurred if (a) any "person" or "group" (as such
terms are used in Section 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, (the "Exchange Act")) is or becomes the "beneficial owner"(as
defmed in Ru1e l3d-3 under the Exchange Act as in effect on the date hereof,
except that a person shall be deemed to be the "beneficial owner" of all shares
that any such person has the right to acquire pursuant to any agreement or
arrangement or upon exercise of conversion rights, warrants, options or
otherwise, without regard to the sixty day period referred to in such Rule),
directly or indirectly, of securities representing 50% or more of the combined
voting power of GlobalSCAPE 's then outstanding securities; provided, however,
that if Thomas W. Brown and/or David Mann acquire, directly or indirectly,
securities representing 50% or more of the combined voting power of Employer's
then outstanding securities it shall not be deemed a Change in Control, (b) any
person or group (other than Thomas W. Brown or David Mann or entities controlled
by either) shall make a tender offer or an exchange offer for 50% or more of the
combined voting power of GlobalSCAPE 's then outstanding securities, (c) at any
time during any period of two consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constituted the board of directors of GlobalSCAPE and any new directors,
whose election by the board of directors of GlobalSCAPE or nomination for
election by GlobalSCAPE's stockholders was approved by a vote of at least
two-thirds (2/3) of GlobalSCAPE's directors then still in office who either were
GlobalSCAPE's directors at the beginning of the period or whose election or
nomination for election was previously so approved ("Current Directors"), cease
for any reason to constitute a majority thereof, (d) GlobalSCAPE shall
consolidate, merge or exchange securities with any other entity and the
stockholders of GlobalSCAPE immediately before the effective time of such
transaction do not beneficially own, immediately after the effective time of
such transaction, shares or other equity interests entitling such stockholders
to a majority of all votes (without consideration of the rights of any class of
stock or other equity interests entitled to elect directors by a separate class
vote) to which all stockholder s of the corporation or owners of the equity
interests of any other entity issuing cash or securities in the consolidation,
merger or share exchange would be entitled for the purpose of electing directors
or where the Current Directors immediately after the effective time of the
consolidation, merger or share exchange would not constitute a majority of the
board of directors or similar governing body of the corporation or other entity
issuing cash or securities in the consolidation, merger or share exchange, or
(e) any person or group acquires all or substantially all of GlobalSCAPE' s
assets.
 
Notwithstanding the foregoing, however, a Change in Control shall not be deemed
to occur merely by reason of (1) an acquisition of GlobalSCAPE securities by, or
any consolidation , merger or exchange of securities with, any entity that,
immediately prior to such acquisition, consolidation , merger or exchange of
securities, was a "subsidiary," as such term is defined below or (2) an
acquisition of Company securities by Thomas W. Brown or David Mann. For these
purposes, the term "subsidiary" means (i) any corporation, limited  liability
company or other entity of which 80% of the capital stock or other equity
interests of such entity is owned, directly or indirectly, by GlobalSCAPE and
(ii) any unincorporated entity in respect of which GlobalSCAPE has, directly or
indirectly, an equivalent degree of ownership.
 
5.           Termination of Employment Following Change in Control.  Prior to a
Change in Control, Employee's employment shall remain at will and may be
terminated by the Company for any reason without notice or Cause. From and after
a Change in Control, Employee shall be entitled to the benefits provided in
Section 6 hereof upon the subsequent termination of his employment during the
Term unless such termination is because of Employee 's death or Retirement, by
the Company for Cause or Disability, or by Employee other than for Good Reason.
 
 
2

--------------------------------------------------------------------------------

 
 
(a)           Disability.  Termination by the Company or by Employee of his
employment based on "Disability" shall be deemed to have occurred where within
thirty (30) days after written Notice of Termination (as hereinafter defined) is
given, Employee shall not have returned to the full-time performance of his
duties. For purposes hereof, "Disability" shall be deemed to exist if Employee
(A) meets the definition of either ''totally disabled" or ''total disability"
(or terms with like meaning) under the terms of the Company's long-term
disability benefit program, and (B) is suffering from any medical or mental
condition that in the Board's reasonable opinion would prevent him from carrying
out his normal duties. Any refusal to submit to a reasonable medical examination
by an independent physician to determine whether Employee is so totally disabled
shall be deemed to constitute conclusive evidence of his disability. The
determination of such physician made in writing to the Company and to Employee
shall be fmal and conclusive for all purposes of this Agreement.
 
(b)           Retirement.  Termination by   the   Company or Employee of his
employment based on "Retirement" shall mean termination in accordance with the
Company's retirement policy, generally applicable to its salaried employees or
in accordance with any retirement arrangement established with Employee's
consent.
 
(c)           Cause.  Termination by the Company of Employee's employment for
"Cause" shall mean termination upon (i) the continued failure by Employee to
substantially perform his duties with the Company (other than any such failure
resulting from his incapacity due to Disability or any such actual or
anticipated failure resulting from termination by Employee for Good Reason)
after a written demand for substantial performance is delivered to Employee by
the Board, which demand specifically identifies the manner in which the Board
believes that Employee has not substantially performed his duties; (ii) Employee
engages in conduct which is demonstrably and materially injurious to the Company
or any of its affiliates, monetarHy or otherwise; (iii) Employee commits fraud,
bribery, embezzlement or other material dishonesty with respect to the business
of the Company or any of its affiliates, or the Company discovers that  Employee
has committed any such act in the past with respect to a previous employer; (iv)
Employee is indicted for any felony or any criminal act involving moral
turpitude, or the Company discovers that Employee has been convicted of any such
act in the past; (v) Employee commits a breach of any of the covenants,
representations , terms or provisions of this Agreement; (vi) Employee violates
any instructions or policies of the Company with respect to the operation of its
business or affairs; or (viii) Employee uses illegal drugs.
 
(d)           Good Reason.  For purposes of this Agreement , "Good Reason" shall
mean, without Employee's express written consent, either:
 
(i)           the material failure by the Company, without Employee's consent,
to pay to Employee any portion of his current compensation within ten (10) days
of the date any such compensation payment is due;
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           the Company commits a material breach of any of the covenants,
representations, terms or provisions of this Agreement; or
 
(iii)           if, following a Change of Control, there is any material
diminution of Employee's title, function, duties, authority or responsibilities
(including reporting requirements) if such diminution occurs during the Initial
Term; provided that Employee provides notice to the Company upon the initial
occurrence of such material diminution or within one year thereafter.
 
Employee must provide notice to the Company within 90 days of the initial
existence of the condition giving rise to "Good Reason". Upon the receipt of
such notice, the Company shall have 30 days to remedy the condition giving rise
to "Good Reason".  After a Change in Control, if Employee terminates employment
with the Company after such condition giving rise to "Good Reason" is remedied ,
Employee will not be entitled to the benefits under Section 6(d).
 
(e)           Notice of Termination.  Prior to a Change in Control, Employee may
be terminated with or without notice, with or without Cause or for any other
reason as Employee's employment is at will. From and after a Change in Control,
any purported termination of Employee's employment by the Company or by Employee
shall be communicated by written notice to the other party hereto in accordance
with Section 8 hereof ("Notice of Termination"). Such Notice of Termination
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Employee's employment under the provisions so
indicated.
 
(f)           Date of Termination,  Etc.  Prior to a Change in Control, "Date of
Termination" shall mean the date Employee's employment is terminated. From and
after a Change in Control, "Date  of Termination" shall mean (i) if Employee 's
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that Employee shall not have returned to the
full-time performance of his duties during such thirty (30) day period), or (ii)
if Employee's employment is terminated pursuant to Subsections 5(c) or 5(d)
above or for any other reason (other than Disability), the date specified in the
Notice of Termination as the date on which it is reasonably anticipated that no
further services would be performed by Employee for the Company, as an employee
or independent contractor (which, in the case of a termination pursuant to
Subsection 5(d) above, shall not be less than two (2) weeks nor more than two
(2) months from the date such Notice of Termination is given).
 
6.           Compensation Upon Termination or During Disability.  Prior to a
Change in Control, Employee shall not be entitled to any benefits upon
termination of Employee's employment. From and after a Change in Control, upon
termination of Employee's employment or during a period of Disability, Employee
shall be entitled to the following benefits:
 
(a)           During any period that Employee fails to perform his full-time
duties with the Company as a result of his Disability, Employee shall continue
to receive his base salary at the rate in effect at the commencement of
any  such period, together with all compensation payable to Employee under the
Company 's disability plan or other plan during such period from the date that
written Notice of Termination is given until thirty (30) days thereafter as
further provided  in Subsection 5(a) hereof. Thereafter, if Employee has not
returned to the full-time performance of his duties and employment terminates
pursuant to Subsection 5(a), Employee shall be provided with disability benefits
that shall be no less than e b efits that E ployee would have been entitled to
pursuant to the Company's long-term dtsabil1ty plan as m effect immediately
prior to a Change in Control.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           If Employee's employment shall be terminated by the Company for
Cause or by Employee other than for Good Reason, Disability, death or Retirement
,.the Company shall pay Employee his full base salary through the Date of
Termination at the rate m effect at the orne Notice of Termination is given and
any amounts to be paid to him pursuant to the Company's retirement and other
benefits plans of the Company then in effect, and the Company shall have no
further obligations to Employee under this Agreement.
 
(c)           If Employee's employment shall be terminated by the Company or by
Employee for Retirement, or by reason of Employee 's death, Employee's benefits
shall be determined in accordance with the Company's retirement, benefit and
insurance program s then in effect.
 
(d)           If Employee 's employment by the Company shall be terminated by
the Company other than for Cause, by Employee for Good Reason or otherwise
because of Employee's death, Disability or Retirement then, effective as of the
Date of Termination, in lieu of any severance benefits which he otherwise would
be eligible to receive under the Company's severance plan or policy, the Company
shall pay Employee:
 
(i)           if prior to a Change  of Control, his full base salary through the
Date of Termination at the rate in effect at the time the Notice of Termination
is given, plus all other amounts to which Employee is entitled under any
compensation or benefit plan of the Company (excluding any severance benefits
under the Company's severance plan  or policy)  at the time such payment s are
due under the terms of such plans; or
 
(ii)           if after a Change of Control, (A) the Employee's full base salary
through the Date of Termination at the rate in effect at the time the Notice of
Termination is given, plus all other amounts to which Employee is entitled under
any compensation or benefit plan of the Company as in effect immediately prior
to the Change in Control (excluding any severance benefits under the Company's
severance plan or policy) at the time such payments are due under the terms of
such plans plus (B) the Employee's then current base salary for a period
commencing on the Date of Termination and ending twelve (12) months after the
Date of Termination (collectively, the "Severance Benefit") ; provided , however
in lieu of any further salary payment s to Employee for periods subsequent to
the Date of Termination, the Company may pay to Employee a lump sum payment
equal to the Severance Benefit.
 
Notwithstanding any other provision of this Agreement, if any amount payable
hereunder ("Payments") would, individually or together with any other amounts
paid or payable, constitute an "excess parachute payment," within the meaning of
Section 280G of the Internal Revenue Code of 1986 and any applicable regulations
thereunder (the "Code") which would require the payment by Employee of the
excise tax imposed by Section 4999 of the Code or any interest or penalty (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then he shall be entitled to
receive an additional Payment (the "Gross-Up Payment") in an amount such that
after the payment y Em loyee_of all taxes (including any interest or penalties
imposed with respect to such taxes) mcludmg, With ut limitation, any income
taxes (and any interest and penalties with .respect thereto) and the Excise Tax
imposed upon the Gross-Up Payment , Employee shall retam an amoun! of the
Gross-Up Payment equal to the Excise Tax imposed upon the total Payments to be
received by Employ:e pursuant to this Agreement. The determination of whether
the Gross-Up Payment shall be prud shall be made by a nationally recognized
accounting firm selected by Employee and such determination shall be binding
upon him and the Company for purposes of this Agreement. The costs and expenses
of such accounting firm shall be paid by the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Except as specifically provided in this Section 6, Employee shall
not be required to mitigate the amount of any payment provided for in this
Section 6 by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Section 6 be reduced by any compensation
earned by him as the result of employment by another employer or by retirement
benefits after the Date of Termination, or otherwise.
 
(f)           Notwithstanding anything else herein,  in the event
that  any  payments under this Section 6 or elsewhere in this Agreement are
determined to be subject to Section 409A of the Code, and Employee is a
"specified employee" as defined in Section 409A(a)(2)(B)(i) of the Code and
Treasury Regulation §1.409A-1(i), no such payments shall be made prior to the
date that is six (6) months following the Date of Termination.
 
(g)           Employee acknowledges and agrees that (i) Employee is solely
responsible for all obligations arising as a result of the tax consequences
associated with payments under this Agreement, including without limitation, any
taxes, interest or penalties associated with Section 409A of the Code, (ii)
Employee is not relying upon any written or oral statement or representation the
Company, any of its Affiliates, or any of their respective employees, directors,
officers, attorneys or agents (collectively, the "Company Parties") regarding
the tax effects associated with the execution of the this Agreement and the
payment under this Agreement, and (iii) in deciding to enter into this
Agreement, Employee is relying on his or her own judgment and the jud gment of
the professionals of his or her choice with whom Employee has consulted.
Employee hereby releases, acquits and forever discharges the Company Parties
from all actions, causes of actions, suits, debts, obligations, liabilities,
claims, damages, losses, costs and expenses of any nature whatsoever, known or
unknown, on account of, arising out of, or in any way related to the tax effects
associated with the execution of this Agreement and any payment under the
Agreement.
 
(h)           Employee must execute a full release of all claims within 10 days
following the Date of Termination in order to be eligible for the Severance
Benefit. Without limiting the remedies available to the Company for breach by
Employee of its obligations related to the Company's intellectual property or
proprietary information, if Employee violates such obligations after the
termination of Employee's employment with the Company in a manner reasonably
determined by the oard to be injurious to the Company or any of its affiliates,
then Employee will forfeit the right to any payments under this Section 6 which
are unpaid at the time such violation occurs.
 
 
6

--------------------------------------------------------------------------------

 
 
7.           Successors: Binding Agreement.  (a) The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Such assumption and agreement shall be
obtained prior to the effectiveness of any such succession. As used in this
Agreement , "Company" shall mean the Company as herein before defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise. Prior to a Change in
Control, the term "Company" shall also mean any affiliate of the Company to
which Employee may be transferred and Company shall cause such successor
employer to be considered the "Company" bound by the terms of this Agreement and
this Agreement shall be amended to so provide. Following a Change in Control the
term "Company" shall not mean any affiliate of the Company to which Employee may
be transferred unless Employee shall have previously approved of such transfer
in writing, in which case the Company shall cause such successor employer to be
considered "Company" bound by the terms of this Agreement and this Agreement
shall be amended to so provide.
 
(b)          This Agreement shall inure to the benefit of and be  enforceable by
Employee's personal or legal representatives, executors,
administrators,  successors, heirs, distributees, devisees and legatees. If
Employee should die while any amount would still be payable to Employee
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
his devisee, legatee or other designee or, if there is no such designee,to his
estate.
 
8.           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when de1ivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith , except that
notice of change of address shall be effective only upon receipt:
 
If to Employer or GlobalSCAPE, to:
 
GlobalSCAPE, Inc.
Attn: Board of Directors and President
4500 Lockhlll Selma Road, Suite 150
San Antonio, Texas 78249
Facsimile: (210) 690-8824
 
If to Employee, to Employee's last known address appearing on Employer's records
 
9.           Miscellaneous.  No provision of this Agreement shall be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Employee and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. Whenever the
context requires, the gender of all words used in this Agreement shall include
the masculine , feminine and neuter and the number of all words shall include
the singular and plural . THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
TEXAS.
 
 
7

--------------------------------------------------------------------------------

 
 
10.         Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
11.         Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
12.         Arbitration.  THIS AGREEMENT IS SUBJECT TO ARBITRATION  UNDER THE
FEDERAL ARBITRATION ACT.  Without limiting either party's right to seek
equitable remedies, Company and Employee agree that any dispute or controversy
arising under or in connection with this Agreement shall be settled by
arbitration. Arbitration under this Agreement shall be governed by the Federal
Arbitration Act and proceed in San Antonio, Texas, in accordance with the rules
of the American Arbitration Association ("AAA"). Arbitration will be conducted
before a panel of three neutral arbitrators selected from an AAA list of
proposed arbitrators with business law experience. Either party may take any
legal action needed to protect any right pending completion of the arbitration.
The arbitrator will determine whether an issue is arbitrable and will give
effect to applicable statutes of limitation. The arbitrator has the discretion
to decide, upon documents only or with a hearing, any motion to dismiss for
failure to state a claim or any motion for summary judgment. Discovery shall be
governed by the Federal Rules of Civil Procedure and the Federal Rules of
Evidence. All information developed by the arbitration or litigation shall be
held in confidence subject to such protective orders, as the arbitrator deems
useful to ensure complete confidentiality. The decision of the arbitrator shall
be final and binding on all parties to this Agreement (and any third party
beneficiaries of this Agreement) , and judgment thereon may be entered in any
court having jurisdict ion over the parties. All costs of the arbitration
proceeding or litigation to enforce the arbitration award shall be paid by the
party against whom the arbitrator decides. The arbitrator shall have no right to
award punitive, consequential , exemplary or analogous damages.
 
13.         Entire Agreement.  This Agreement contains the entire agreement by
the parties with respect to the matters covered herein and supersedes any prior
agreement (including, without limitation, any prior employment or severance
agreement), condition, practice, custom, usage and obligation with respect to
such matters insofar as any such prior agreement, condition, practice, custom,
usage or obligation might have given rise to any enforceable right.
 
 
8

--------------------------------------------------------------------------------

 
 
14.         Employee Representations.  Employee represents and certifies to
Company that he: (i) has received a copy of this Agreement for review and study
and has had ample time to review  it before  signing; (ii)
has  read  this  Agreement  carefully; (iii) has been  given a  fair opportunity
to discuss and negotiate the terms of this Agreement; (iv} understands its
provisions; (v) has had the opportunity to consult his attorney; and (vi) enters
into this Agreement knowingly and voluntarily.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
 
 
9

--------------------------------------------------------------------------------

 
 
EXECUTED as of the date first above written.
 

  GLOBALSCAPE, INC.          
 
By:
/s/ James Bindseil       James Bindseil, President               /s/ Matthew
Goulet       Employee Printed Name: Matthew Goulet  

 
 
10

--------------------------------------------------------------------------------

 